DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 13, & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20110048047) in view of Yang (20150035416).  
Regarding claim 1, Kim teach(es) the structure substantially as claimed, including a household appliance (Fig. 1), comprising a housing (1) having an accommodating cavity (i.e., space within 30), said accommodating cavity including an installation opening (331); a cover (351) configured to close said accommodating cavity, said cover being coupled to the housing by unspecified coupling means.  Kim fail(s) to teach a tool and a disassembling hole.  However, Yang teaches coupling means (24, 34, 35, & screwdriver) comprising a tool (i.e., a screwdriver - see par. 39) configured to disassemble a cover (20) from a housing (30); said housing having a disassembling hole (34) adapted to receive an insertion of said tool (par. 39).  It would have been obvious to one of ordinary skill in the art to substitute coupling means, as taught by Yang, for the coupling means of Kim, in order to selectively secure the cover to the housing.  Hence, Kim as modified would teach a disassembling hole (34 of Yang) in communication with said accommodating cavity (i.e., space within 30 of Kim), and said disassembling hole having an entrance located outside said installation opening (implied by Fig. 1 of Yang).   
Regarding claim 2, Kim as modified teaches a housing (1 of Kim) that includes first and second surfaces (200, 330 of Kim) intersecting with each other, said installation opening (331 of Kim) is located on said first surface, and said entrance of said disassembling hole (34 of Yang) is located on said second surface (as in Fig. 1 of Yang).
Regarding claims 3-4, Kim as modified teaches a disassembling hole (34 of Yang) that extends along a direction substantially perpendicular to a depth direction of said accommodating cavity (i.e., space within 30 of Kim) & substantially parallel to said installation opening (331 of Kim).  
Regarding claim 6, Kim as modified teaches a snap-fit connection mechanism (27 of Yang) located in said accommodating cavity (i.e., space within 30 of Kim); said housing (1 of Kim) and said cover (351 of Kim) being connected to each other by said snap-fit connection mechanism; and said tool being adapted to be inserted into said disassembling hole (34 of Yang) to act on said snap-fit connection mechanism (par. 39 of Yang).  
Regarding claim 8, Kim as modified teaches locking portions mechanism (27 of Yang) of said snap-fit connection mechanism mechanism (27 of Yang) that include a locking portion mechanism (27 of Yang) located on said cover, and at least a part of said locking portion and said disassembling hole (34 of Yang) are located in an identical cross section (as in Fig. 2 of Yang).
Regarding claim 9, Kim as modified teaches an accommodating cavity (i.e., space within 30 of Kim) that includes a bottom wall (i.e., bottom wall of 30 of Kim) facing toward said installation opening (Fig. 3 of Kim) and a side wall (200 of Kim) connected to said bottom wall, said disassembling hole (34 of Yang) penetrating through said side wall (as in Figs. 1-2 of Yang).  
Regarding claim 13, Kim teaches an electrical appliance (400) adapted to enter said accommodating cavity (i.e., space within 30) through said installation opening (331).  
Regarding claim 15, Kim teaches a housing (1) that includes a main body (10) having a storage compartment (par. 22) and a door (30) configured to close said storage compartment, said accommodating cavity (i.e., space within 30) being located in said door (Fig. 2).
Regarding claim 16, Kim as modified teaches a door (30 of Kim) that includes side portions (310, 330 of Kim), a rear side (200 of Kim) and a front side (100 of Kim); and said accommodating cavity (i.e., space within 30 of Kim) is located in one (330 of Kim) of said side portions and said entrance of said disassembling hole (34 of Yang) is located on said rear side (200 of Kim).
Regarding claim 17, Kim as modified teaches a door gasket (par. 34 of Kim) disposed on a rear side (200 of Kim) of said door (30 of Kim), said entrance of said disassembling hole (34 of Yang) being located on said rear side of said door and being located outside said door gasket (since the gasket is separate from the door - see par. 34 of Kim).  
Allowable Subject Matter
Claims 5, 7, 10-12, 14, & 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637